Citation Nr: 0329857	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected dermatophytosis and dyshidrosis of the 
hands, feet, and suprapubic area.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to an evaluation 
in excess of 30 percent for a skin condition.

The Board notes that in December 2002, the veteran requested 
a videoconference hearing with a Veterans Law Judge.  In 
September 2003, the RO informed the veteran of the date and 
time of his scheduled hearing before a Veterans Law Judge.  
The record reflects that the veteran did not appear for his 
scheduled hearing.  



FINDINGS OF FACT

1.  The amended rating criteria for skin disorders effective 
from August 30, 2002 are more favorable to the veteran's 
claim than the old rating criteria.  

2.  During the period prior to August 30, 2002, the veteran's 
service-connected dermatophytosis and dyshidrosis of the 
hands, feet, and suprapubic area was manifested by eczema 
with ulceration, exfoliation, crusting, and systemic 
manifestations.

3.  During the period from August 30, 2002, the veteran's 
service-connected dermatophytosis and dyshidrosis of the 
hands, feet, and suprapubic area was manifested by frequent 
flare-ups with maceration, ulceration, desquamation, 
eczematous papules, and scaly red rash requiring near-
constant systemic therapy, including corticosteroids and 
other immunosuppressive drugs during the past 12-month 
period.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for service-
connected dermatophytosis and dyshidrosis of the hands, feet, 
and suprapubic area have been met for the period prior to 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001); 38 C.F.R. 
§§ 3.321, 4.3, 4.7 (2003).  

2.  The criteria for a 60 percent evaluation for service-
connected dermatophytosis and dyshidrosis of the hands, feet, 
and suprapubic area have been met for the period from August 
30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) was signed into law 
by the President.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
intended effect of the new regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The VCAA also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to an increased evaluation of his skin 
condition.  The record reflects several VA examination 
reports as well as recent VA treatment records and a 
statement from a VA physician.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with this 
claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected skin condition.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Furthermore, in light of favorable decision in this case, the 
Board concludes that a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

Service medical records reflect complaints and treatment 
relevant to severe acne.  Upon VA examination dated in 
September 1970, the veteran complained of a skin condition on 
his face, neck, and feet.  Physical examination revealed 
inflamed papules on both sides of the face and many 
superficial pitted scars.  Both feet showed maceration and 
the left food had moccasin erythema on the soles.  A 
diagnosis of acne vulgaris and tinea pedis was noted.  

In an October 1970 rating decision, the RO granted service 
connection for acne vulgaris and tinea pedis, evaluated as 10 
percent disabling.  Upon VA examination dated in September 
1971, the examiner noted the soles of both feet were reddened 
and desquamating.  The dorsums of both feet were polka-dotted 
with reddish macules and papules.  Most of the toenails were 
noted as partially destroyed.  The palms of both hands were a 
dusky red and desquamating.  There were a few deep-seated 
vesicles on the palms and two fingers.  The umbilical area 
was reddened with scaling and crusting, as was the suprapubic 
region.  There was also redness and oozing in the scroto-
crural angles and at the intergluteal area.  In an October 
1971 rating action, the RO determined that a 30 percent 
evaluation was warranted for the veteran's service-connected 
dermatophytosis and dyshidrosis of the hands, feet, and 
suprapubic area.  A December 1971 statement from a private 
physician indicates that the veteran underwent steroid 
injection and acne surgery for incision and drainage of 
infected steatomas, pustules and cysts. 

In August 1997, the veteran requested an increased evaluation 
of his service-connected skin condition.  Upon VA examination 
of the feet dated in October 1997, the examiner noted the 
veteran had a 40-year history of first-degree dermatitis of 
the feet and hands.  It was noted that the veteran's skin 
condition was not seasonal.  The veteran reported 
experiencing pruntis, pain with fissures, bleeding with 
fissures, and a history of recurrent vesicles on the feet.  
The examiner noted erythema of both feet.  He also noted 
scaling on the soles and hyperpigmented toenails with 
fissure.  Both first toenails were hard and dried up.  
Diagnoses of chronic dermatosis active both feet, chronic 
dermatosis both hands, onychocryptosis both toenails, and 
dyshidrosis eczema by history were noted.  

An April 1998 statement from a VA physician indicates that 
the veteran had been a patient at the VA hospital dermatology 
clinic for 20 years and during that time he had been treated 
60 or more times for severe foot infections.  The physician 
stated that the problem was known in lay terms as trench foot 
and began with a severe fungal infection which rapidly 
progressed to staph aureus and pseudomonas infections and 
cellulitis of both feet.  It was noted that during 
infections, the veteran was unable to walk for days or weeks.  
Despite daily care and monitoring, the veteran continued to 
experience flare-ups periodically.  The physician noted that 
the veteran's condition seemed relatively minor on paper, but 
he suffered from pain and disfigurement on a regular and 
frequent basis.  The physician further stated that the 
veteran's condition greatly influenced his life and 
interrupted his ability to work and experience the normal 
activities of life.  

VA treatment records dated from 1996 to 2002 demonstrate 
treatment related to trench foot and tinea pedis.  Scales, 
papules, maceration, ulceration, fissures, ruptured small 
bullae, and desquamation were noted on the hands and the feet 
at various times.  The records reflect the veteran was 
prescribed numerous topical creams and ointments and 
medications, including Cipro, Triamcinolone acetone, Burrow's 
solution, hydrocortisone cream, clobetasol cream, miconazole 
nitrate, terbinafine cream, tetracycline, and ketoconazole 
cream.  

Upon VA skin examination dated in Marc 2003, the veteran 
reported experiencing flare-ups of his skin lesions every 
month.  He reported that it was worse on his hands and lasted 
for ten days, with the lesions resolving in three to four 
weeks.  The veteran reported that they began as tiny clear 
blisters on the palms and lateral surface of his hands.  
Fissures develop on the webs of his toes and bleed.  The 
suprapubic area was described as irritated and weepy.  The 
veteran stated his hands become red, swollen, and itchy.  The 
veteran reported soaking his hands in hot water and his feet 
in Burrow's solution for one hour every day.  He also applies 
Nizoral cream.  The veteran reported that he had used 
costocosteroid creams, but they were not effective.  Physical 
examination revealed the lesions on the hands, feet, and 
suprapubic area had cleared.  There was slight rough surface 
felt on the lateral side of both index fingers.  The 
fingernails and toenails were noted as normal and there were 
no scars or scales.  Diagnoses of dyshidrosis, in brief 
remission, and dermatophytosis, in brief remission, were 
noted.  

Analysis

The veteran in this action seeks entitlement to an increased 
evaluation of his service-connected dermatophytosis and 
dyshidrosis of the hands, feet, and suprapubic area, 
currently evaluated as 30 percent disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593- 
94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The veteran's service-connected skin condition is currently 
evaluated as thirty percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).  The Board notes that VA 
has recently amended the rating criteria contemplating the 
skin to ensure that it uses current medical terminology and 
unambiguous criteria.  These revisions became effective 
August 30, 2002.  See 67 Fed. Reg. 49590, July 31, 2002.  
When the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post- 
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000.  

Under the rating criteria in effect prior to August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provided for a 30 
percent evaluation for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

The rating criteria in effect since August 30, 2002 provides 
for a 30 percent evaluation for dermatitis or eczema, 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
for dermatitis or eczema, more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective from August 30, 2002).

The Board concludes that the amended version of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective from August 30, 
2002) is slightly more favorable to the veteran and thus will 
apply those criteria in rating the veteran's service-
connected skin disability for the period from August 30, 
2002.  Thus, the Board must consider and apply the concept of 
staged ratings as described in Fenderson v. West, 12 Vet. 
App. 119 (1999).  A review of the medical records dated from 
1996 to the present demonstrates that the veteran's service-
connected dermatophytosis and dyshidrosis affecting his 
hands, feet, and suprapubic area is manifested by frequent 
flare-ups with maceration, ulceration, desquamation, 
eczematous papules, cellulitis, exfoliation, recurrent 
infection, pain and a scaly red rash requiring near-constant 
systemic therapy, including corticosteroids and other 
immunosuppressive drugs during the past 12-month period.  The 
Board concludes that this symptomatology more nearly 
approximates to a 60 percent evaluation under the amended 
rating criteria.  Thus, the Board finds that a 60 percent 
evaluation is warranted for the veteran's service-connected 
skin condition for the period from August 30, 2002. 

As previously noted, the amended criteria may not be applied 
prior to the effective date of August 30, 2002.  Thus, the 
Board must rate the veteran's service-connected skin 
condition under the old criteria for the period prior to 
August 30, 2002.  With all reasonable doubt regarding the 
degree of disability resolved in favor of the veteran, the 
Board concludes that the aforementioned evidence more nearly 
approximates to a 50 percent evaluation under the old 
criteria in that it demonstrates eczema with ulceration, 
exfoliation, and crusting as well as itching and 
disfigurement.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  The Board recognizes the 
April 1998 statement from a VA physician indicating that the 
veteran's skin condition interrupts his ability to work.  
However, the evidence does not demonstrate marked 
interference with employment or frequent periods of 
hospitalization beyond that contemplated by the 50 and 60 
percent evaluations assigned herein.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impracticable, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).












(Continued on the Next Page)


ORDER

The criteria for a 50 percent evaluation for dermatophytosis 
and dyshidrosis of the hands, feet, and suprapubic area have 
been met for the period prior to August 30, 2002, subject to 
the controlling regulations governing the payment of monetary 
benefits.  

The criteria for a 60 percent evaluation for dermatophytosis 
and dyshidrosis of the hands, feet, and suprapubic area have 
been met for the period from August 30, 2002, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



